Citation Nr: 9926716	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1942 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.    

In June 1997, the Board remanded the appellant's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for appellate review.


FINDINGS OF FACT

1.  The appellant's asthma causes mild to moderate symptoms 
manifested by monthly attacks and controlled fairly well by 
inhaled bronchodilators and an occasional nebulizer.  

2.  Pulmonary function testing in May 1995 revealed that the 
appellant's Forced Expiratory Volume in one second (FEV-1), 
pre-drug, measured 80 percent of predicted value, and his 
FEV-1, post-drug, measured 106 percent of predicted value.  
The pulmonary testing also showed that the appellant's Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC), pre-drug, measured 86 percent of predicted 
value, and his PEV-1/FVC, post-drug, measured 87 percent of 
predicted value. 

3.  The appellant's most recent pulmonary function testing, 
in June 1998, showed that prior to using inhaler 
bronchodilators, the appellant's FEV-1 measured 97 percent of 
predicted value and his FEV-1/FVC ratio was 76.5percent.  
After inhaler bronchodilators, his FEV-1 measured 106 percent 
of predicted value, and his FEV-1/FVC ratio was 77.9 percent.  
According to the examining physician, the appellant's 
spirometry was essentially within normal limits.


CONCLUSION OF LAW

The criteria for an increased rating for bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 
(1998); 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6602).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was initially granted service connection for 
bronchial asthma in a February 1980 rating decision.  At that 
time, the RO primarily based its decision on the appellant's 
service medical records, a Hospital Summary showing that the 
appellant was hospitalized for approximately two weeks in May 
1979, and the results of a November 1979 VA examination.  
According to the RO, the appellant's service medical records 
showed that the appellant had three asthma attacks during 
service.  In addition, the Hospital Summary reflected that in 
May 1979, the appellant was hospitalized after complaining of 
shortness of breath.  At that time, he was diagnosed with 
chronic obstructive pulmonary disease with a history of 
asthma.  Moreover, in the appellant's November 1979 VA 
examination, the appellant indicated that he had asthma 
attacks every one to two weeks.  According to the examination 
report, the appellant's breathing revealed minimal 
obstruction, especially at low lung volumes, with significant 
response to bronchodilators.  In the February 1980 rating 
decision, the RO assigned a 30 percent disabling rating under 
Diagnostic Code 6602 for the appellant's bronchial asthma.  
This rating has remained in effect up until the current 
claim.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Long Beach, California, from March to July 1993 and 
from May to June 1984, show intermittent treatment for the 
appellant's bronchial asthma.  The records reflect that in 
March 1993, an x-ray was taken of the appellant's chest.  At 
that time, the x-ray was interpreted as showing mild chronic 
obstructive pulmonary disease with moderately flattened 
hemidiaphragms.  The appellant's heart size was within normal 
limits, and there was no evidence of parenchymal infiltrates.  
The records further reflect that in March 1993, the appellant 
was treated after complaining of shortness of breath at 
night.  According to the appellant, although he had taken 
pills for his asthma in the past, he was not currently taking 
any pills.  He noted that he was not being regularly followed 
by a physician for his asthma.  The appellant was diagnosed 
with asthma, and he was given medication in order to relieve 
his symptoms.

The Long Beach VAMC records also show that in June 1984, the 
appellant's asthma was evaluated and at that time, the 
appellant stated that he had daily "wheezing" attacks and a 
moderate cough.  According to the appellant, he had good 
exercise ability when he was not "wheezing," but he was 
markedly limited when he had an attack.  The physical 
examination showed that the appellant's blood pressure was 
130/82, and his lungs revealed bilateral expiratory 
"wheezing."  The impression was of asthma with 
bronchodilator reversibility.  The appellant was directed to 
continue using inhaled bronchodilators.

In March 1994, the appellant underwent a VA examination.  At 
that time, he reported that he had used theophylline and an 
atrovent inhalant for his asthma.  The appellant stated that 
at present, his symptoms occurred at any time or when his 
theophylline ran out.  According to the appellant, as long as 
he was on medication, he did not need to be hospitalized and 
he could treat his symptoms at home.  The appellant indicated 
that second hand smoke exacerbated his asthma.  He noted that 
he had dyspnea and occasional weakness, without tachycardia, 
while walking slowly on level ground and also while slowly 
climbing one flight of stairs.  The appellant revealed that 
every morning he awoke with excessive phlegm.  According to 
the appellant, he had attacks which required one week 
hospital stays approximately two to three times per year, and 
his last hospitalization was three months ago. 

The physical examination showed that his blood pressure was 
160/90 and his pulse was 84.  The appellant's chest was clear 
to auscultation without adventitious breath sounds.  
Respiratory excursion, expansion, and diaphragmatic excursion 
were symmetrical, both anteriorly and posteriorly.  The 
appellant's heart had a regular rate and rhythm, and there 
was no presence of cor pulmonale.  The diagnosis was of 
"bronchial asthma, on medication, stable."    

In April 1994, the appellant underwent VA pulmonary function 
testing.  At that time, testing showed that the appellant's 
FEV-1, pre-bronchodilator, measured 92 percent of predicted 
value.  The impression was of mild to moderate small airway 
obstructive airflow defect.  The examiner stated that the 
above finding was compatible with chronic obstructive 
pulmonary disease versus aging.  

In October 1994, the appellant submitted a statement.  At 
that time, he indicated that in his March 1994 VA 
examination, in addition to noting that he had been 
hospitalized approximately two to three times per year for 
his asthma attacks, he had also stated that he had 
approximately two to three minor episodes a month and two to 
three long duration attacks per year.  Moreover, also in 
October 1994, the appellant's sister, Ms. J.P., submitted a 
statement in support of the appellant's claim.  At that time, 
Ms. P. indicated that in April 1994, the appellant suffered 
an acute asthma attack which confined him to bed for 
approximately six weeks.  

Outpatient treatment records from the Long Beach VAMC, from 
January to May 1995, show intermittent treatment for the 
appellant's asthma.  The records reflect that in May 1995, 
the appellant underwent pulmonary function testing.  At that 
time, his FEV-1, pre-drug, measured 80 percent of predicted 
value, and his FEV-1, post-drug, measured 106 percent of 
predicted value.  The pulmonary function testing also showed 
that the appellant's FEV-1/FVC, pre-drug, measured 86 percent 
of predicted value, and his FEV-1/FVC, post-drug, measured 87 
percent of predicted value.  The examiner noted that the 
post-bronchodilator spirometry was of suboptimal quality due 
to inconsistent patient effort.  According to the examiner, 
the spirometry revealed very mild/small airways of 
obstructive ventilatory dysfunction, and the shape of the 
expiratory flow volume tracing suggested that obstruction was 
present.  The lung volumes were within normal limits and the 
specific conductance was decreased which, according to the 
examiner, implied that the airway resistance was increased 
when the lung volume at which it was measured was taken into 
consideration.  

In June 1997, the Board remanded this case.  At that time, 
the Board noted that the schedular criteria for Diagnostic 
Code 6602 had changed, and that neither the Statement of the 
Case (SOC) nor the Supplemental Statement of the Case (SSOC) 
had included a discussion of the appellant's service-
connected bronchial asthma in relation to the new 
regulations.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board remanded the case and 
requested that the RO obtain additional records, VA or 
private, inpatient or outpatient, from providers who had 
treated the appellant in recent years for his bronchial 
asthma.  The Board also requested that the RO provide the 
appellant with a comprehensive VA examination by a board-
certified pulmonologist, if available, to determine the 
severity and extent of the appellant's bronchial asthma.  The 
Board requested that the examiner comment on the frequency of 
asthmatic attacks and provide an opinion as to the severity 
and extent of the dyspnea on exertion.  The examiner was also 
to report the types of medication that the appellant took, 
and whether he was receiving systemic (oral or parenteral) 
corticosteroids, daily inhalational or oral bronchodilatory 
therapy, or inhalational anti-inflammatory medication.  

In September 1997, the appellant submitted VA Form 21-4142 
authorizing the VA to obtain personal medical information 
from Ms. K.H., a physician's aid.  At that time, the 
appellant stated that Ms. H. helped him with his asthma in 
October 1996 and in March 1997.  According to the appellant, 
during those periods of time, he was bedridden and unable to 
perform normal household tasks.  In November 1997, Ms. H. 
submitted a statement in support of the appellant's above 
contentions.  At that time, she indicated that she had taken 
care of the appellant in October 1996 and in March 1997, and 
that during those periods of time, she prepared his meals and 
helped him with his medications.  

In November 1997, the appellant submitted VA Form 21-4142 
authorizing the VA to obtain personal medical information 
from the Montgomery Hospital in Norristown, Pennsylvania.  At 
that time, he stated that he was treated at the above 
hospital in 1977 for his asthma.  The appellant also 
submitted an additional VA form 21-4142 for a Ms. V.B.  At 
that time, he indicated that in approximately 1976, 1977, or 
1978, Ms. V.B. called the paramedics when he was having a 
severe asthmatic attack. 

In November 1997, the RO requested that the VAMC in 
Sepulveda, California, send them all available medical 
records which pertained to the appellant.  The Sepulveda VAMC 
responded that after a thorough search, they were unable to 
locate any records of treatment for the appellant at their 
facility.  

In February 1998, the RO received outpatient treatment 
records from the Long Beach VAMC, from July 1993 to January 
1998.  The records show intermittent treatment for the 
appellant's asthma.  According to the records, in June 1997, 
the appellant's asthma was evaluated and at that time, he 
stated that he had no complaints.  The appellant indicated 
that in the mornings, he had shortness of breath, but that 
after he used his bronchodilator, he felt better.  The 
appellant was directed to continue using his bronchodilator.  
The records further show that in November 1997, the appellant 
was treated after complaining of shortness of breath.  At 
that time, he was diagnosed with an asthma exacerbation and 
he was given medication.  

In June 1998, the appellant underwent a VA examination.  The 
Board notes that the examination was conducted by a private 
physician, Dr. P.B. of QTC Medical Services.  At the time of 
the examination, the appellant stated that his main complaint 
was that he had difficulty breathing "on and off."  
According to the appellant, he had an occasional cough with 
scant sputum production.  The appellant indicated that he was 
able to function at home without having any respiratory 
distress.  He noted that when he was exposed to dust or a 
change in the weather, he developed shortness of breath.  The 
appellant reported that at present, he took inhalers which 
seemed to control most of his symptoms.  He revealed that he 
also had a nebulizer which he used on a p.r.n. (as occasion 
requires) basis.  

The physical examination showed that the appellant's blood 
pressure was 160/90.  In regards to the appellant's chest, 
breath sounds were bronchovesicular and occasional expiratory 
wheezes were heard bilaterally.  There was no evidence of any 
chest deformities, and there was also no evidence of cor 
pulmonale.  Pulmonary function testing showed that prior to 
using inhaler bronchodilators, the appellant's FEV-1 measured 
97 percent of predicted value and his FEV-1/FVC ratio was 
76.5 percent.  After inhaler bronchodilators, his FEV-1 
measured 106 percent of predicted value, and his FEV-1/FVC 
ratio was 77.9 percent.  According to the examiner, the 
appellant's spirometry was essentially within normal limits.  
The diagnosis was of bronchial asthma.  Dr. B. noted that a 
review of the appellant's pulmonary function testing and 
symptoms revealed that his asthma was mild to moderate.  
According to Dr. B., the appellant used inhaled 
bronchodilators and an occasional nebulizer in order to 
relieve his symptoms, and that those medications controlled 
his symptoms fairly well.  Dr. B. revealed that the appellant 
had not been recently hospitalized for his asthma.  Dr. B. 
further stated that with regard to the frequency of asthmatic 
attacks, and the severity and extent of dyspnea on exertion, 
the appellant had asthma attacks approximately once a month, 
mainly related to change in the weather or exposure to dust.  
Dr. B. also noted that the appellant had not had to resume 
taking any oral medication, including steroids, for a long 
time.  According to Dr. B., in summary, it was his opinion 
that the appellant's asthma symptoms had been fairly well 
controlled with medications, including inhaled 
bronchodilators.  Dr. B. stated that the appellant had been 
able to function normally without Emergency Room (ER) visits 
or frequent oral medications.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating for bronchial asthma is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  
This finding is based in part on his assertion that his 
service-connected asthma has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997)(citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
When the appellant submits a well grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. §  5107(a).  The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the VA regulations for evaluations of 
disabilities of the respiratory system changed effective 
October 7, 1996.  See Schedule for Rating Disabilities, 
Respiratory System, 61 Fed. Reg. 46,720 (1996) (to be 
codified at 38 C.F.R. Part 4).  The U.S. Court of Appeals for 
Veterans Claims (Court) has ruled that, where the law or 
regulations change after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

According to the General Rating Formula for Bronchial Asthma 
in effect prior to October 7, 1996, a 30 percent evaluation 
required moderate, rather frequent asthma attacks (separated 
by only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 60 percent evaluation requires 
severe bronchial asthma manifested by frequent attacks (one 
or more attacks weekly) and marked dyspnea on exertion 
between attacks with only temporary relief by medication.  
More than light manual labor must be precluded.  A 100 
percent rating is allowed for a pronounced condition 
represented by asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 30 percent evaluation is 
warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted where the veteran has an 
FEV-1 which is less than 40 percent of predicted value, or; 
an FEV-1/FVC which is less that 40 percent of predicted 
value, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A Note which follows these 
provisions indicates that in the absence of clinical findings 
of asthma at the time of the examination, a verified history 
of asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

The Board notes that the RO utilized the new rating criteria 
of Diagnostic Code 6602 in its most recent action, a February 
1999 SSOC which denied the appellant's claim for an increased 
rating for his service-connected bronchial asthma.  

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
service-connected bronchial asthma causes him.  He states 
that he suffers from shortness of breath, and that he has 
approximately two to three minor episodes a month and two to 
three long duration attacks per year.  The appellant has 
submitted a statement from his sister, Ms. P., in support of 
his contentions.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The evidence of record demonstrates that the appellant's 
bronchial asthma does not meet the criteria for an increased 
evaluation under either 38 C.F.R. § 4.97 Diagnostic Code 
6602, or the new rating criteria effective October 7, 1996.  
In this regard, the Board notes that in the appellant's March 
1994 VA examination, the appellant was diagnosed with 
"bronchial asthma, on medication, stable."  The appellant's 
April 1994 pulmonary function testing indicated that his FEV-
1, pre-bronchodilator, measured 92 percent of predicted 
value.  In addition, the outpatient treatment records from 
the Long Beach VAMC, from March 1993 to January 1998, show 
intermittent treatment of the appellant's asthma.  The 
records reflect that in May 1995, pulmonary function testing 
showed that the appellant's FEV-1, pre-drug, measured 80 
percent of predicted value, and his FEV-1, post-drug, 
measured 106 percent of predicted value.  The pulmonary 
function testing also showed that the appellant's FEV-1/FVC, 
pre-drug, measured 86 percent of predicted value, and his 
FEV-1/FVC, post-drug, measured 87 percent of predicted value.  
Moreover, in the appellant's most recent VA examination, in 
June 1998, pulmonary function testing showed prior to using 
inhaler bronchodilators, the appellant's FEV-1 measured 97 
percent of predicted value and his FEV-1/FVC ratio was 76.5 
percent.  After inhaler bronchodilators, his FEV-1 measured 
106 percent of predicted value, and his FEV-1/FVC ratio was 
77.9 percent.  According to Dr. B., the appellant's 
spirometry was essentially within normal limits.  

The Board observes that in the appellant's June 1998 VA 
examination, Dr. B. characterized the appellant's asthma as 
mild to moderate.  Dr. B. noted that the appellant used 
inhaled bronchodilators and an occasional nebulizer in order 
to relieve his symptoms, and that those medications 
controlled his symptoms fairly well.  According to Dr. B., in 
regard to the frequency of asthmatic attacks, and the 
severity and extent of dyspnea on exertion, the appellant had 
asthma attacks approximately once a month, mainly related to 
change in the weather or exposure to dust.  Dr. B. also noted 
that the appellant had not had to resume taking any oral 
medication, including steroids, for a long time.  It was Dr. 
B.'s opinion that the appellant's asthma symptoms had been 
fairly well controlled with medications, including inhaled 
bronchodilators.

In light of the above, it is the Board's determination that 
the evidence of record does not show that the appellant's 
service-connected asthma is manifested by frequent attacks 
(one or more attacks weekly) and marked dyspnea on exertion 
between attacks with only temporary relief by medication.  
The Board further concludes that the evidence of record does 
not reflect that the appellant has an FEV-1 of 40 to 55 
percent of predicted value, or; an FEV-1/FVC of 40 to 55 
percent of predicted value, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Therefore, in light of 
the above, the Board finds that the schedular criteria for an 
increased rating under 38 C.F.R. § 4.97, Diagnostic Code 
6602, and under the new rating criteria effective October 7, 
1996, have not been met so as to warrant an increased rating 
for the appellant's bronchial asthma. 

The Board further notes that, as previously stated, in 
November 1997, the appellant submitted forms authorizing the 
RO to obtain personal medical information from the Montgomery 
Hospital and from a Ms. B.  The Board observes that in this 
regard, although there are notations by the RO on the above 
request forms that the requested records are of record, the 
Board is unable to locate the records.  However, the Board 
notes that in regards to Ms. B., in November 1997, the 
appellant did not assert that he had received any medical 
treatment from her.  Rather, he stated that in approximately 
1976, 1977, or 1978, Ms. B. called the paramedics when he was 
having a severe asthmatic attack.  Moreover, in regards to 
the Montgomery Hospital records, although the VA has 
constructive notice of those records, the Board does not find 
that associating those records with the claims file is in 
order at this time.  See Bell v. Derwinski, 2 Vet. App. 511 
(1992).  The Board observes that in November 1997, the 
appellant stated that he had received treatment at the 
Montgomery Hospital in approximately 1977.  Thus, it is the 
Board's determination that there is no indication that the 
records contain any information that is relevant--that is, 
there is no indication that the records pertain to the 
current severity of the appellant's asthma.  See Francisco, 7 
Vet. App. at 55, 58.  Furthermore, the Board notes that in 
the June 1997 remand, the Board requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant in recent years 
for his bronchial asthma.  Accordingly, when there is no 
showing of the relevance of outstanding records, there is no 
duty to assist.  See Counts v. Brown, 6 Vet. App. 473, 476-77 
(1994).  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating for bronchial asthma. 


ORDER

An increased rating for bronchial asthma is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

